In a negligence action to recover damages for personal injuries, the defendant W. H. Nichols Co. appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Kelly, J.), dated September 10, 1985, as granted the plaintiff’s motion to dismiss the defendant’s affirmative defense of lack of personal jurisdiction.
Ordered that the order is affirmed insofar as appealed from, with costs.
In its answer, the defendant W. H. Nichols Co., a foreign corporation, asserted, inter alia, the affirmative defense of lack of personal jurisdiction by reason of improper service. On the record before us, it appears that the Deputy Sheriff of Middlesex County, Massachusetts served Linda Egerton, the division controller of the appellant corporation, at one of its offices. Ms. Egerton’s title and position as division controller qualified her as a managing agent of the corporation authorized to accept service under CPLR 311. Niehoff, J. P., Kunzeman, Kooper and Sullivan, JJ., concur.